Title: To James Madison from Richard Shippey Hackley, 12 August 1806
From: Hackley, Richard Shippey
To: Madison, James



Sir
New York 12th Augt. 1806.

Being informed that the appointment of Commercial Agent, at Saint Andero is vacant, and that the president of the united States, may probably soon nominate some person to fill the duties of that office, I beg leave to offer myself to his view, as one desirous of the appointment.
In making Known my wishes on this Subject, I, at the same time, take the Liberty to Inclose you some Letters, handed me, by my freinds & neighbours, Intended principally to Shew the favorable Sentiments they entertain towards me.  These have been anticipated, I am advised by some of my Southern freinds already; addressed to your department, having in view a different object of the Same nature, which, I presume, will by the president be deemed compatable with the present application & So far justify the appointment, should he think it proper to Confer it on me.  I have the honor to be, with Sentiments of much respect Your mo: Ob Sert.

Richd: S. Hackley

